Title: To Thomas Jefferson from Frederick Winslow Hatch, 1 May 1824
From: Hatch, Frederick Winslow
To: Jefferson, Thomas

Dear SirMay 1st 1824—I have been remiss in detaining so long the Pamphlet which I now return & must rely upon your goodness already experienc’d so often for my apology.—It has been read by me with pleasure—most of the sentiments contain’d in it are perfectly congenial with my own, tho’ from others I am constrain’d to dissent.—The introductory remarks to the sermon are truly excellent & eloquent.—My object however is not to critcise, but to return you my thanks for your friendly attention in affording to me in my insulated station opportunies of reading which otherwise I should not enjoy.—With the best wishes & every feeling of affection & respect I am Dear SirTruly yours—F W Hatch